


110 HR 4197 IH: To prevent the admission of any member or leader of the

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4197
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Lantos introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent the admission of any member or leader of the
		  Magyar Garda into the United States, and for other purposes.
	
	
		1.FindingsThe Congress finds the following:
			(1)In August 2007,
			 Gabor Vona, President of JOBBIK, the Right-Wing Youth Community Party,
			 announced plans to establish a a new paramilitary organization, the
			 Hungarian Guard, or Magyar Garda, with an aim to provide
			 physical and intellectual defense for Hungarians.
			(2)Jewish groups in
			 Hungary have raised concerns of rising anti-Semitism, expressing particular
			 concern about the Magyar Garda’s use of symbols linked to the Arrow Cross party
			 that collaborated with the Nazis in World War II.
			(3)The fascist Arrow
			 Cross regime was responsible for the deportation of some 450,000 Hungarian Jews
			 to Nazi death camps where many died in the Holocaust.
			(4)The World Jewish
			 Congress has called on the Hungarian Government to act against the Magyar
			 Garda.
			(5)On August 25,
			 2007, 56 members of the Magyar Garda were sworn in during a ceremony in
			 Budapest’s historic castle district.
			(6)On October 26, 2007, 600 new members were
			 inducted into the Magyar Garda at Hero’s Square in Budapest before a crowd of
			 2500. The new members were wearing the Garda’s uniforms that are reminiscent of
			 those worn by Arrow Cross members.
			(7)The Magyar Garda
			 has announced its intention to rescue Hungarians, preserve
			 Hungary for Hungarians, and train its members to use firearms
			 and weaponry.
			2.Preventing entry
			 of Magyar Garda participants
			(a)In
			 generalNotwithstanding any
			 other provision of law, a consular officer shall deny all classes of immigrant
			 and nonimmigrant visas to, and the Secretary of Homeland Security shall deny
			 admission into the United States to, any alien who the Secretary of State
			 determines is or was—
				(1)a
			 former or present leader of the Magyar Garda;
				(2)a
			 present member of the Magyar Garda; or
				(3)a
			 member of the immediate family of an individual described in paragraph (1) or
			 (2).
				(b)WaiverThe President may waive the application of
			 subsection (a) on a case-by-case basis only if the President determines and
			 certifies in writing to the Committee on Foreign Affairs and the Committee on
			 the Judiciary of the House of Representatives and the Committee on Foreign
			 Relations and the Committee on the Judiciary of the Senate that the admission
			 of a specified alien is in the national interests of the United States.
			
